Exhibit 10.21

 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (together with any
schedule, annex, or exhibit attached hereto, as the same may be amended,
restated, or otherwise modified, this “Agreement”) is entered into on June 15,
2004 (the “Effective Date”) between SILICON VALLEY BANK (“Bank”), whose address
is 3003 Tasman Drive, Santa Clara, California 95054, and REDBACK NETWORKS INC.,
a Delaware corporation (“Borrower”), whose chief executive office is 300 Holger
Way, San Jose, California 95134 (“Borrower’s Address”), and amends, restates,
replaces and supersedes in its entirety that certain Loan and Security Agreement
dated the Original Closing Date, between Bank and Borrower. (Definitions of
capitalized terms used in this Agreement are set forth in Section 8 below.)

 

1. ADVANCES.

 

1.1 Advances. Bank will make advances (collectively, the “Advances”) to Borrower
up to the amounts shown on the Schedule, provided no Default or Event of Default
has occurred and is continuing, and subject to deduction of Reserves.

 

1.2 Interest. All Advances, Bank Expenses, and other fees shall bear interest at
the rate shown on the Schedule, except where expressly set forth to the contrary
in this Agreement. Interest shall be payable monthly, in arrears, on the last
day of the month. Interest shall be charged to a deposit account with Bank
designated by Borrower, or if no funds are available in any such deposit
account, as an Advance under this Agreement.

 

1.3 Overadvances. Subject to the terms set forth in the Schedule, if at any time
or for any reason the total of all outstanding Advances and all other monetary
Obligations exceeds (a) the sum of the Credit Limit and the Permitted
Overadvances, or (b) if the Increased Overadvance Option is in effect, the sum
of the Credit Limit and the Increased Permitted Overadvances (each of the
conditions in (a) or (b), an “Overadvance”), Borrower shall immediately pay the
amount of the excess to Bank, without notice or demand. Without limiting
Borrower’s obligation to repay to Bank the amount of any Overadvance, Borrower
agrees to pay Bank interest on the outstanding amount of any Overadvance that is
not a Permitted Overadvance or an Increased Permitted Overadvance, on demand, at
the Default Rate.

 

1.4 Fees. Borrower shall pay Bank the fees shown on the Schedule, which are in
addition to all interest and other sums payable to Bank and are not refundable.

 

1.5 Advance Requests. To obtain an Advance, Borrower shall make a request to
Bank by facsimile or telephone. Advance requests received after 12:00 Noon
Pacific time will not be considered by Bank until the next Business Day. Bank
may rely on any telephone request for a Advance given by a person whom Bank
reasonably believes is an authorized representative of Borrower, and Borrower
will indemnify Bank for any loss Bank suffers as a result of that reliance.



--------------------------------------------------------------------------------

1.6 Letters of Credit. At the request of Borrower, Bank may, in its good faith
business judgment, issue or arrange for the issuance of letters of credit for
the account of Borrower, in each case in form and substance satisfactory to Bank
in its sole discretion (collectively, “Letters of Credit”). The aggregate face
amount of all Letters of Credit from time to time outstanding shall not exceed
the Letter of Credit Sublimit shown on the Schedule, and shall be reserved
against the Borrowing Base which would reduce the availability of Advances
hereunder, and in the event at any time there is insufficient availability under
the Borrowing Base for such reserve, Borrower shall deposit and maintain with
Bank cash collateral, or maintain securities acceptable to Bank and subject to a
securities account control agreement, in an amount at all times equal to such
deficiency, which shall be held as Collateral for all purposes of this
Agreement. Upon Borrower’s request, Bank will release any such deposit to
Borrower to the extent there is additional availability under the Borrowing
Base. Borrower shall pay all bank charges (including charges of Bank) for the
issuance of Letters of Credit, together with such additional fee as Bank’s
letter of credit department shall charge in connection with the issuance of the
Letters of Credit or as set forth in the Standby Letter of Credit Application
completed by Borrower. Any payment by Bank under or in connection with a Letter
of Credit shall constitute an Advance hereunder on the date such payment is
made. Each Letter of Credit shall have an expiry date no later than thirty days
prior to the Maturity Date. Borrower hereby agrees to indemnify and hold Bank
harmless from any loss, cost, expense, or liability, including payments made by
Bank, expenses, and reasonable attorneys’ fees incurred by Bank arising out of
or in connection with any Letters of Credit; except to the extent any such loss,
cost, expense or liability arises from the gross negligence or willful
misconduct of Bank. Borrower agrees to be bound by the regulations and
interpretations of the issuer of any Letters of Credit guarantied by Bank and
opened for Borrower’s account or by Bank’s interpretations of any Letter of
Credit issued by Bank for Borrower’s account, and Borrower understands and
agrees that Bank shall not be liable for any error, negligence, or mistake,
whether of omission or commission, in following Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments, or
supplements thereto, except in the case of gross negligence or willful
misconduct. Borrower understands that Letters of Credit may require Bank to
indemnify the issuing bank for certain costs or liabilities arising out of
claims by Borrower against such issuing bank. Borrower hereby agrees to
indemnify and hold Bank harmless with respect to any loss, cost, expense, or
liability incurred by Bank under any Letter of Credit as a result of Bank’s
indemnification of any such issuing bank. The provisions of this Agreement, as
it pertains to Letters of Credit, and any other Loan Document relating to
Letters of Credit are cumulative. To the extent the terms of any letter of
credit application are in conflict with this Agreement, the terms of this
Agreement shall control. The Jabil LC is hereby deemed to have been issued
hereunder and is expressly made subject to the terms and conditions of this
Agreement.

 

2. SECURITY INTEREST. To secure the payment and performance of all of the
Obligations when due, Borrower hereby grants to Bank a security interest in all
of the following (collectively, the “Collateral”): all right, title and interest
of Borrower in and to all of the following, whether now owned or hereafter
arising or acquired and wherever located: all Accounts; all Inventory; all
Equipment; all Deposit Accounts; all General Intangibles (including without
limitation all Intellectual Property); all Investment Property (excluding 35% of
the equity interests of Subsidiaries formed in jurisdictions outside of the
United States); all Other Property; and any and all claims, rights and interests
in any of the above, and all guaranties and security for any of the above, and
all substitutions and replacements for, additions, accessions, attachments,
accessories, and improvements to, and proceeds (including proceeds of any
insurance policies, proceeds of proceeds and claims against third parties) of,
any and all of the above, and all Borrower’s books relating to any and all of
the above.

 

-2-



--------------------------------------------------------------------------------

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

 

In order to induce Bank to enter into this Agreement and to make Advances, and
except to the extent set forth in the Representations, Borrower represents and
warrants to Bank as follows, and Borrower covenants that the following
representations will continue to be true at all times, and that Borrower will at
all times comply with all of the following covenants, throughout the term of
this Agreement and until all Obligations have been paid and performed in full:

 

3.1 Corporate Existence and Authority. Borrower is and will continue to be, duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Borrower is and will continue to be qualified and licensed to do
business in Delaware, California, and all jurisdictions in which any failure to
do so would result in a Material Adverse Change. The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby (a) have been duly and validly authorized, (b) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally), (c) do not violate
Borrower’s Certificate of Incorporation, or Borrower’s by-laws, or any law or
any material agreement or instrument which is binding upon Borrower or its
property, and (d) do not constitute grounds for acceleration of any material
indebtedness or obligation under any agreement or instrument which is binding
upon Borrower or its property.

 

3.2 Name; Trade Names and Styles. The name of Borrower set forth in the heading
to this Agreement, or such other name of which it has notified Bank in
accordance with this Section 3.2, is its correct name. Listed in the
Representations are all prior names of Borrower and all of Borrower’s present
and prior trade names. Borrower shall give Bank 30 days prior written notice
before changing its name or doing business under any other name. Borrower has
complied, and will in the future comply, in all material respects, with all laws
relating to the conduct of business under a fictitious business name, except
where the failure to so comply would not reasonably be expected to result in a
Material Adverse Change.

 

3.3 Place of Business; Location of Collateral. The address set forth in the
heading to this Agreement as Borrower’s address (or such other address of which
Borrower has given Bank notice pursuant to this Section 3.3) is Borrower’s chief
executive office. In addition, Borrower has places of business and Collateral is
located only at the locations set forth in the Representations (or such other
locations of which Borrower has given or will give Bank notice pursuant to this
Section 3.3). Borrower will give Bank at least ten days prior written notice
before opening any additional place of business, changing its chief executive
office, or moving any of the Collateral to a location other than Borrower’s
Address or one of the locations set forth in the Representations, except that
Borrower may maintain sales offices in the ordinary course of business at which
not more than a total of $50,000 fair market value of Equipment is located.

 

-3-



--------------------------------------------------------------------------------

3.4 Title to Collateral; Perfection; Permitted Liens.

 

(a) Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased or licensed
to Borrower. The Collateral now is and will remain free and clear of any and all
liens, charges, security interests, encumbrances and adverse claims, except for
Permitted Liens. Bank now has, and will continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and Borrower will at all times defend Bank and the
Collateral against all claims of others.

 

(b) Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts. Borrower will give Bank five Business Days advance written notice
before establishing any Deposit Account with a bank other than Bank and will
cause the institution where any such new Deposit Account is maintained to
execute and deliver to Bank a control agreement in form sufficient to perfect
Bank’s security interest in the Deposit Account and otherwise satisfactory to
Bank in its good faith business judgment. Nothing herein limits any requirements
which may be set forth in the Schedule as to where Deposit Accounts will be
maintained.

 

(c) In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting, and in which the
potential recovery exceeds $100,000, Borrower shall promptly notify Bank thereof
in writing and provide Bank with such information regarding the same as Bank
shall request (unless providing such information would waive the Borrower’s
attorney-client privilege). Such notification to Bank shall constitute a grant
of a security interest in the commercial tort claim and all proceeds thereof to
Bank, and Borrower shall execute and deliver all such documents and take all
such actions as Bank shall request in connection therewith.

 

(d) None of the Collateral now is or will be affixed to any real property in
such a manner, or with such intent, as to become a fixture. Borrower is not and
will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower’s
right to remove any Collateral from the leased premises. Whenever any Collateral
is located upon premises in which any third party has an interest, Borrower
shall, whenever requested by Bank, use commercially reasonable efforts to cause
such third party to execute and deliver to Bank, in form acceptable to Bank,
such waivers and subordinations as Bank shall specify in its good faith business
judgment. In the event that such waivers and subordinations are not obtained,
Bank may, in its discretion, establish appropriate reserves against the
Borrowing Base. Borrower will keep in full force and effect, and will comply
with all material terms of, any lease of real property where any of the
Collateral now or in the future may be located.

 

3.5 Maintenance of Collateral. Borrower will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose. Borrower will promptly advise Bank in
writing of any material loss or damage to the Collateral.

 

-4-



--------------------------------------------------------------------------------

3.6 Books and Records. Borrower has maintained and will maintain at Borrower’s
Address books and records sufficient to prepare financial statements in
accordance with GAAP.

 

3.7 Financial Condition, Statements and Reports. Subject to the absence of
footnotes and year-end adjustments in the case of interim financial statements,
all financial statements of Borrower and it consolidated subsidiaries now or in
the future delivered to Bank have been, and will be, prepared in conformity with
GAAP and now and in the future will fairly present in all material respects the
results of operations and financial condition of Borrower and its consolidated
subsidiaries, in accordance with GAAP, at the times and for the periods therein
stated. Between the last date covered by any such statement provided to Bank and
the date hereof, there has been no Material Adverse Change.

 

3.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed,
and will timely file, all required tax returns and reports, and Borrower has
timely paid, and will timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions now or in the future owed by Borrower
(it being understood that payment of certain taxes has been deferred and such
taxes will be paid over time pursuant to Borrower’s Plan of Reorganization).
Notwithstanding the foregoing, Borrower may, however, defer payment of any
contested taxes, provided that Borrower (a) in good faith contests Borrower’s
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notifies Bank in writing of the commencement of,
and any material development in, the proceedings, and (c) posts bonds or takes
any other steps required to keep the contested taxes from becoming a lien upon
any of the Collateral. Borrower is unaware of any claims or adjustments proposed
for any of Borrower’s prior tax years which could result in additional taxes
becoming due and payable by Borrower that would result in a Material Adverse
Change. Borrower has paid, and shall continue to pay all amounts necessary to
fund all present and future pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not and will not withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency that would result in a Material Adverse Change.

 

3.9 Compliance with Law. Borrower has, to its knowledge, complied, and will
comply, in all material respects, with all provisions of all foreign, federal,
state and local laws and regulations applicable to Borrower, including, but not
limited to, those relating to Borrower’s ownership of real or personal property,
the conduct and licensing of Borrower’s business, and all environmental matters.

 

3.10 Litigation. There is no claim, suit, litigation, proceeding or
investigation pending or (to Borrower’s knowledge) threatened against Borrower
in any court or before any governmental agency which could reasonably be
expected to result, either separately or in the aggregate, in any Material
Adverse Change. Borrower will promptly inform Bank in writing of any claim,
proceeding, litigation or investigation in the future threatened in writing or
instituted against Borrower involving any single claim that can reasonably be
expected to result in liability in excess of $100,000, or $250,000 in the
aggregate.

 

-5-



--------------------------------------------------------------------------------

3.11 Use of Proceeds. All proceeds of all Advances shall be used solely for
lawful business purposes. Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Advance will be used to
purchase or carry any “margin stock” or to extend credit to others for the
purpose of purchasing or carrying any “margin stock,” in either case in
violation of Regulation U.

 

4. ACCOUNTS.

 

4.1 Representations Relating to Accounts. Borrower represents and warrants to
Bank as follows: Each Account with respect to which Advances are requested by
Borrower shall, on the date each Advance is requested and made (a) represent an
undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services, or the non-exclusive licensing of Intellectual Property, in the
ordinary course of Borrower’s business, and (b) meet the Minimum Domestic
Eligibility Requirements or Minimum Foreign Eligibility Requirements, as the
case may be, set forth in Section 8 below.

 

4.2 Representations Relating to Documents and Legal Compliance. Borrower
represents and warrants to Bank as follows: All statements made and all unpaid
balances appearing in all invoices, instruments and other documents evidencing
the Accounts are and shall be true and correct and all such invoices,
instruments and other documents and all of Borrower’s books and records are and
shall be genuine and in all respects what they purport to be. All sales and
other transactions underlying or giving rise to each Account shall comply in all
material respects with all applicable laws and governmental rules and
regulations. To Borrower’s knowledge, all signatures and endorsements on all
documents, instruments, and agreements relating to all Accounts are and shall be
genuine, and all such documents, instruments and agreements are and shall be
legally enforceable in accordance with their terms except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium and other similar laws affecting creditors’ rights generally and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

 

4.3 Schedules and Documents relating to Accounts. Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in the Schedule,
on Bank’s standard forms; provided, however, that Borrower’s failure to execute
and deliver the same shall not affect or limit Bank’s security interest and
other rights in all of Borrower’s Accounts, nor shall Bank’s failure to advance
or lend against a specific Account affect or limit Bank’s security interest and
other rights therein. If requested by Bank, Borrower shall furnish Bank with
copies (or, at Bank’s request, originals) of all contracts, orders, invoices,
and other similar documents, and all shipping instructions, delivery receipts,
bills of lading, and other evidence of delivery, for any goods the sale or
disposition of which gave rise to such Accounts, and Borrower warrants the
genuineness of all of the foregoing. Borrower shall also furnish to Bank an aged
accounts receivable trial balance as provided in the Schedule. In addition,
Borrower shall deliver to Bank, on its request, the originals of all
instruments, chattel paper, security agreements, guarantees and other documents
and property evidencing or securing any Accounts, in the same form as received,
with all necessary endorsements, and copies of all credit memos.

 

-6-



--------------------------------------------------------------------------------

4.4 Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Bank, and Borrower shall immediately deliver all such payments and proceeds to
Bank in their original form, duly endorsed, to be applied to the Obligations in
such order as Bank shall determine (it being understood that no proceeds will be
applied to undrawn amounts of Letters of Credit). Borrower shall deposit all
proceeds of Collateral into a lockbox account, or such other “blocked account”
as Bank may specify, pursuant to a blocked account agreement in such form as
Bank may specify in its good faith business judgment.

 

4.5 Remittance of Proceeds. All proceeds arising from the disposition of any
Collateral shall be delivered, in kind, by Borrower to Bank in the original form
in which received by Borrower not later than the following Business Day after
receipt by Borrower, to be applied to the Obligations in such order as Bank
shall determine; provided that, if no Default or Event of Default has occurred
and is continuing, Borrower shall not be obligated to remit to Bank the proceeds
of the sale of worn out or obsolete Equipment disposed of by Borrower in good
faith in an arm’s length transaction for an aggregate purchase price of $500,000
or less (for all such transactions in any fiscal year). Borrower agrees that it
will not commingle proceeds of Collateral with any of Borrower’s other funds or
property, but will hold such proceeds separate and apart from such other funds
and property and in an express trust for Bank. Nothing in this Section limits
the restrictions on disposition of Collateral set forth elsewhere in this
Agreement.

 

4.6 Disputes. Borrower shall notify Bank promptly of all disputes or claims
relating to Accounts. Borrower shall not forgive (completely or partially),
compromise or settle any Account for less than payment in full, or agree to do
any of the foregoing, except that Borrower may do so, provided that: (a)
Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, and in arm’s length transactions, which are
reported to Bank on the regular reports provided to Bank; (b) no Default or
Event of Default has occurred and is continuing; and (c) taking into account all
such discounts, settlements and forgiveness, the total outstanding Advances will
not exceed the Credit Limit (unless arrangements are made to reduce the amount
of the outstanding Advances so that they will not exceed the Credit Limit).

 

4.7 Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and, unless such return is disputed by
Borrower or unless such return is immediately replaced by Borrower, promptly
issue a credit memorandum to the Account Debtor in the appropriate amount. In
the event any attempted return occurs after the occurrence and during the
continuance of any Event of Default, Borrower shall hold the returned Inventory
in trust for Bank, and immediately notify Bank of the return of the Inventory.

 

4.8 Verification. Bank may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or Bank or such other name as Bank may choose.

 

-7-



--------------------------------------------------------------------------------

4.9 No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.

 

5. ADDITIONAL DUTIES OF BORROWER.

 

5.1 Financial and Other Covenants. Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.

 

5.2 Insurance. Borrower shall, at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
reasonably acceptable to Bank, in such form and amounts as Bank may reasonably
require and that are customary and in accordance with standard practices for
Borrower’s industry and locations, and Borrower shall provide evidence of such
insurance to Bank. All casualty insurance policies shall name Bank as loss payee
and shall contain a lenders loss payee endorsement in form reasonably acceptable
to Bank. All policies of liability insurance shall name Bank as an additional
insured. Upon receipt of the proceeds of any such insurance, Bank shall apply
such proceeds in reduction of the Obligations as Bank shall determine in its
good faith business judgment, except that, provided no Default or Event of
Default has occurred and is continuing, Bank shall release to Borrower casualty
insurance proceeds totaling less than $250,000, which shall be utilized by
Borrower for the replacement of the property with respect to which the insurance
proceeds were paid. Bank may require reasonable assurance that the insurance
proceeds so released will be so used. If Borrower fails to provide or pay for
any insurance, Bank may, but is not obligated to, obtain the same at Borrower’s
expense. Borrower shall promptly deliver to Bank copies of all material reports
made to insurance companies.

 

5.3 Reports. Borrower, at its expense, shall provide Bank with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, sales projections, operating plans and other
financial documentation), as Bank shall from time to time reasonably specify in
its good faith business judgment.

 

5.4 Access to Collateral, Books and Records. At reasonable times, and on one
Business Day’s notice, Bank, or its agents, shall have the right to inspect the
Collateral and the right to audit and copy Borrower’s books and records. After
the initial inspection and audit, such inspections and audits shall occur
quarterly or more frequently at Bank’s discretion. Bank shall take reasonable
steps to keep confidential all information obtained in any such inspection or
audit, but Bank shall have the right to disclose any such information to its
auditors, regulatory agencies, and attorneys, and pursuant to any subpoena or
other legal process. The foregoing inspections and audits shall be at Borrower’s
expense and the charge therefor shall be $750 per person per day (or such higher
amount as shall represent Bank’s then current standard charge for the same),
plus reasonable out-of-pocket expenses; provided that so long as no Event of
Default has occurred and is continuing, Borrower shall not be required to pay
such expenses more than once per fiscal quarter. In the event Borrower and Bank
schedule an audit more than ten days in

 

-8-



--------------------------------------------------------------------------------

advance, and Borrower seeks to reschedule the audit with less than ten days
written notice to Bank, then (without limiting any of Bank’s rights or
remedies), Borrower shall pay Bank a cancellation fee of $1,000 plus any
out-of-pocket expenses incurred by Bank, to compensate Bank for the anticipated
costs and expenses of the cancellation.

 

5.5 Negative Covenants. Except as may be permitted in the Schedule, Borrower
shall not, and shall not permit any Subsidiary to, without Bank’s prior written
consent (which shall be a matter of its good faith business judgment), do any of
the following:

 

(a) merge or consolidate with another corporation or entity (except that a
Subsidiary may merge or consolidate with or into another Subsidiary or
Borrower); or acquire all or substantially all of the capital stock or property
of a Person other than a Subsidiary; provided that Borrower or a Subsidiary may
merge or consolidate with another corporation or entity or acquire all or
substantially all of the capital stock or property of a Person other than a
Subsidiary, if (i) a Default or Event of Default shall not have occurred and be
continuing and would not occur as a result of such transaction; and (ii) such
transaction shall not result in a decrease in excess of 25% of Tangible Net
Worth of Borrower on a consolidated basis after giving effect to the
transaction;

 

(b) enter into any material transaction with any Affiliate of Borrower except
for (i) transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms (when viewed in the context of any series of
transactions of which it may be a part, if applicable); and (ii) transactions
permitted under Sections 5.5(f) or (i);

 

(c) Convey, sell, lease, transfer or otherwise dispose of (collectively
“Transfer”) all or any part of its business or property, except for:

 

(i) sales of Inventory in the ordinary course of business;

 

(ii) Transfers associated with the making or disposition of a Permitted
Investment;

 

(iii) Dispositions of cash or Permitted Investments in a manner not prohibited
by this Agreement;

 

(iv) Dispositions of obsolete, damaged or worn-out equipment in the ordinary
course of business;

 

(v) Licensing of intellectual property in the ordinary course of business; and

 

(vi) Transfers not otherwise permitted in this Section 5.5(c), provided, that
the aggregate book value of all such other Transfers by Borrower and its
Subsidiaries, together, shall not exceed in any fiscal year, $1,000,000;

 

(d) without prior written notice to Bank, store any Inventory or other
Collateral with any warehouseman or other third party not specified in the
Representations or otherwise consented to in writing by Bank;

 

-9-



--------------------------------------------------------------------------------

(e) sell any Inventory on a sale-or-return, guaranteed sale, consignment, or
other contingent basis;

 

(f) make any loans of any money or other assets except for Permitted
Investments;

 

(g) incur any Indebtedness, other than Permitted Indebtedness;

 

(h) guarantee or otherwise become liable with respect to the obligations of
another party or entity other than Permitted Indebtedness;

 

(i) pay or declare any dividends on stock or redeem, retire, purchase or
otherwise acquire, directly or indirectly, any of Borrower’s stock except for
Permitted Distributions;

 

(j) permit, vote in favor of, or enter into any agreement that would result in,
a Change of Control;

 

(k) engage, directly or indirectly, in any material line of business other than
those lines of business conducted by Borrower and its Subsidiaries on the date
hereof and any businesses reasonably related, complementary or incidental
thereto or reasonable extensions thereof; or

 

(l) with respect to Borrower only, dissolve or elect to dissolve, or, without
prior written notice to Bank, change its state of incorporation.

 

Transactions not otherwise prohibited by this Section 5.5 are only permitted if
no Default or Event of Default would occur as a result of such transaction.

 

5.6 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against Bank with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to Bank, use reasonable efforts to
make available Borrower and its officers, employees and agents and Borrower’s
books and records, to the extent that Bank may deem them reasonably necessary in
order to prosecute or defend any such suit or proceeding.

 

5.7 Further Assurances. Borrower agrees, at its expense, on request by Bank, to
execute all documents and take all actions, as Bank, may, in its good faith
business judgment, deem necessary or useful in order to perfect and maintain
Bank’s perfected first-priority security interest in the Collateral (subject to
Permitted Liens), and in order to fully consummate the transactions contemplated
by this Agreement.

 

6. TERM.

 

6.1 Maturity Date. This Agreement shall continue in effect until the maturity
date set forth on the Schedule (the “Maturity Date”), subject to Section 6.3
below.

 

6.2 Early Termination. This Agreement may be terminated prior to the Maturity
Date as follows: (a) by Borrower, effective three Business Days after written
notice of

 

-10-



--------------------------------------------------------------------------------

termination is given to Bank; or (b) by Bank at any time after the occurrence
and during the continuance of an Event of Default, without notice, effective
immediately. If this Agreement is terminated by Borrower or by Bank under this
Section 6.2 prior to June 30, 2005, Borrower shall pay to Bank a termination fee
in an amount equal to one percent (1.0%) of the Maximum Credit Limit, provided
that no termination fee shall be charged if (x) the credit facility hereunder is
replaced with a new facility from another division of Silicon Valley Bank or (y)
Borrower is subject to and in compliance with the First Reset Conditions. The
termination fee shall be due and payable on the effective date of termination
and thereafter shall bear interest at a rate equal to the highest rate
applicable to any of the Obligations.

 

6.3 Payment of Obligations. On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Without
limiting the generality of the foregoing, if on the Maturity Date, or on any
earlier effective date of termination, there are any outstanding Letters of
Credit issued by Bank or issued by another institution based upon an
application, guarantee, indemnity or similar agreement on the part of Bank, then
on such date Borrower shall provide to Bank cash collateral in an amount equal
to 105% of the face amount of all such Letters of Credit plus all interest, fees
and costs due or to become due in connection therewith (as estimated by Bank in
its good faith business judgment), to secure all of the Obligations relating to
said Letters of Credit, pursuant to Bank’s then standard form cash pledge
agreement. Notwithstanding any termination of this Agreement, all of Bank’s
security interests in all of the Collateral and all of the terms and provisions
of this Agreement shall continue in full force and effect until all Obligations
have been paid and performed in full; provided that Bank may, in its sole
discretion, refuse to make any further Advances after termination. No
termination shall in any way affect or impair any right or remedy of Bank, nor
shall any such termination relieve Borrower of any Obligation to Bank, until all
of the Obligations have been paid and performed in full. Upon payment and
performance in full of all the Obligations and termination of this Agreement,
Bank shall promptly terminate its financing statements with respect to the
Borrower and deliver to Borrower such other documents as may be required to
fully terminate Bank’s security interests.

 

7. EVENTS OF DEFAULT AND REMEDIES.

 

7.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
Bank immediate written notice thereof:

 

(a) any warranty, representation, statement, report or certificate made or
delivered to Bank by Borrower or any of Borrower’s officers, employees or
agents, now or in the future, shall be untrue or misleading in any material
respect when made or deemed to be made;

 

(b) Borrower shall fail to pay (i) when due, any Advance or any interest thereon
or (ii) within five Business Days after when due, any other monetary Obligation,
including any Overadvance;

 

-11-



--------------------------------------------------------------------------------

(c) Borrower shall fail to perform any other non-monetary Obligation which by
its nature cannot be cured, or shall fail to permit Bank to conduct an
inspection or audit as specified in Section 5.4 hereof;

 

(d) Borrower shall fail to perform any other non-monetary Obligation, which
failure is not cured within ten Business Days after the date due;

 

(e) any levy, assessment, attachment, seizure, lien or encumbrance (other than a
Permitted Lien) is made on a material part of the Collateral which is not cured
within ten Business Days after the occurrence of the same;

 

(f) any event of default occurs under any Indebtedness in excess of $500,000
secured by a Permitted Lien, which is not cured within any applicable cure
period or waived in writing by the holder of the Permitted Lien;

 

(g) dissolution, termination of existence or insolvency of Borrower; or
appointment of a receiver, trustee or custodian, for all or any part of the
property of, assignment for the benefit of creditors by, or the commencement of
any proceeding by Borrower under any reorganization, bankruptcy, insolvency,
arrangement, readjustment of Indebtedness, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect;

 

(h) the commencement of any proceeding against Borrower under any
reorganization, bankruptcy, insolvency, arrangement, readjustment of
Indebtedness, dissolution or liquidation law or statute of any jurisdiction, now
or in the future in effect, which is not cured by the dismissal or stay thereof
within sixty days after the date commenced;

 

(i) Borrower makes any payment on account of any indebtedness or obligation
which has been subordinated to the Obligations other than as permitted in the
applicable subordination agreement, or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his subordination
agreement;

 

(j) there shall be a Change in Control without Bank’s prior written consent;

 

(k) Borrower shall generally not pay its debts as they become due, or Borrower
shall conceal, remove or transfer any part of its property, with intent to
hinder, delay or defraud its creditors, or make or suffer any transfer of any of
its property which may be fraudulent under any bankruptcy, fraudulent conveyance
or similar law; or

 

(l) a Material Adverse Change shall occur.

 

Bank may cease making any Advances hereunder during any of the above cure
periods and thereafter if an Event of Default has occurred and is continuing.

 

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Bank, at its option, and without notice or demand of any kind (all of
which are hereby expressly waived by Borrower), may do any one or more of the
following: (a) cease making Advances or otherwise extending credit to Borrower
under this Agreement or any other Loan Document; (b) accelerate and declare all
or any part of the Obligations to be immediately due,

 

-12-



--------------------------------------------------------------------------------

payable, and performable, notwithstanding any deferred or installment payments
allowed by any instrument evidencing or relating to any Obligation; (c) take
possession of any or all of the Collateral wherever it may be found, and for
that purpose Borrower hereby authorizes Bank without judicial process to enter
onto any of Borrower’s premises without interference to search for, take
possession of, keep, store, or remove any of the Collateral, and remain on the
premises or cause a custodian to remain on the premises in exclusive control
thereof, without charge for so long as Bank deems it necessary, in its good
faith business judgment, in order to complete the enforcement of its rights
under this Agreement or any other agreement; provided, however, that should Bank
seek to take possession of any of the Collateral by court process, Borrower
hereby irrevocably waives: (i) any bond and any surety or security relating
thereto required by any statute, court rule or otherwise as an incident to such
possession; (ii) any demand for possession prior to the commencement of any suit
or action to recover possession thereof; and (iii) any requirement that Bank
retain possession of, and not dispose of, any such Collateral until after trial
or final judgment; (d) require Borrower to assemble any or all of the Collateral
and make it available to Bank at places designated by Bank which are reasonably
convenient to Bank and Borrower, and to remove the Collateral to such locations
as Bank may deem advisable; (e) complete the processing, manufacturing or repair
of any Collateral prior to a disposition thereof and, for such purpose and for
the purpose of removal, Bank shall have the right to use Borrower’s premises,
vehicles, hoists, lifts, cranes, and other Equipment and all other property
without charge; (f) sell, lease or otherwise dispose of any of the Collateral,
in its condition at the time Bank obtains possession of it or after further
manufacturing, processing or repair, at one or more public and/or private sales,
in lots or in bulk, for cash, exchange or other property, or on credit, and to
adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale. Bank shall have the right to
conduct such disposition on Borrower’s premises without charge, for such time or
times as Bank deems reasonable, or on Bank’s premises, or elsewhere and the
Collateral need not be located at the place of disposition. Bank may directly or
through any affiliated company purchase or lease any Collateral at any such
public disposition, and if permissible under applicable law, at any private
disposition. Any sale or other disposition of Collateral shall not relieve
Borrower of any liability Borrower may have if any Collateral is defective as to
title or physical condition or otherwise at the time of sale; (g) demand payment
of, and collect any Accounts and General Intangibles comprising Collateral and,
in connection therewith, Borrower irrevocably authorizes Bank to endorse or sign
Borrower’s name on all collections, receipts, instruments and other documents,
to take possession of and open mail addressed to Borrower and remove therefrom
payments made with respect to any item of the Collateral or proceeds thereof,
and, in Bank’s good faith business judgment, to grant extensions of time to pay,
compromise claims and settle Accounts and the like for less than face value; (h)
offset against any sums in any of Borrower’s general, special or other Deposit
Accounts with Bank against any or all of the Obligations; and (i) demand and
receive possession of any of Borrower’s federal and state income tax returns and
the books and records utilized in the preparation thereof or referring thereto.
All reasonable attorneys’ fees, expenses, costs, liabilities and obligations
incurred by Bank with respect to the foregoing shall be added to and become part
of the Obligations, shall be due on demand, and shall bear interest at a rate
equal to the highest interest rate applicable to any of the Obligations. Without
limiting any of Bank’s rights and remedies, from and after the occurrence and
during the continuance of any Event of Default, the interest rate applicable to
the Obligations shall be increased by an additional four percent per annum (the
“Default Rate”).

 

-13-



--------------------------------------------------------------------------------

7.3 Standards for Determining Commercial Reasonableness. Borrower and Bank agree
that a sale or other disposition (collectively, “Sale”) of any Collateral which
complies with the following standards will conclusively be deemed to be
commercially reasonable: (a) notice of the sale is given to Borrower at least
ten days prior to the sale, and, in the case of a public sale, notice of the
sale is published at least five days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (b) notice of the
sale describes the collateral in general, non-specific terms; (c) the sale is
conducted at a place designated by Bank, with or without the Collateral being
present; (d) the sale commences at any time between 8:00 a.m. and 6:00 p.m; (e)
payment of the purchase price in cash or by cashier’s check or wire transfer is
required; and (f) with respect to any sale of any of the Collateral, Bank may
(but is not obligated to) direct any prospective purchaser to ascertain directly
from Borrower any and all information concerning the same. Bank shall be free to
employ other methods of noticing and selling the Collateral, in its discretion,
if they are commercially reasonable.

 

7.4 Power of Attorney. Upon the occurrence and during the continuance of any
Event of Default, without limiting Bank’s other rights and remedies, Borrower
grants to Bank an irrevocable power of attorney coupled with an interest,
authorizing and permitting Bank (acting through any of its employees, attorneys
or agents) at any time, at its option, but without obligation, with or without
notice to Borrower, and at Borrower’s expense, to do any or all of the
following, in Borrower’s name or otherwise, but Bank agrees that if it exercises
any right hereunder, it will do so in good faith and in a commercially
reasonable manner: (a) Execute on behalf of Borrower any documents that Bank
may, in its good faith business judgment, deem advisable in order to perfect and
maintain Bank’s security interest in the Collateral, or in order to exercise a
right of Borrower or Bank, or in order to fully consummate all the transactions
contemplated under this Agreement, and all other Loan Documents; (b) Execute on
behalf of Borrower, any invoices relating to any Account, any draft against any
Account Debtor and any notice to any Account Debtor, any proof of claim in
bankruptcy, any Notice of Lien, claim of mechanic’s, materialman’s or other
lien, or assignment or satisfaction of mechanic’s, materialman’s or other lien;
(c) Take control in any manner of any cash or non-cash items of payment or
proceeds of Collateral; endorse the name of Borrower upon any instruments, or
documents, evidence of payment or Collateral that may come into Bank’s
possession; (d) Endorse all checks and other forms of remittances received by
Bank; (e) Pay, contest or settle any lien, charge, encumbrance, security
interest and adverse claim in or to any of the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; (f)
Grant extensions of time to pay, compromise claims and settle Accounts and
General Intangibles for less than face value and execute all releases and other
documents in connection therewith; (g) Pay any sums required on account of
Borrower’s taxes or to secure the release of any liens therefor, or both; (h)
Settle and adjust, and give releases of, any insurance claim that relates to any
of the Collateral and obtain payment therefor; (i) Instruct any third party
having custody or control of any books or records belonging to, or relating to,
Borrower to give Bank the same rights of access and other rights with respect
thereto as Bank has under this Agreement; and (j) Take any action or pay any sum
required of Borrower pursuant to this Agreement and any other Loan Documents.
Any and all reasonable sums paid and any and all reasonable costs, expenses,
liabilities, obligations and attorneys’ fees incurred by Bank with respect to
the foregoing shall be added to and become part of the Obligations, shall be
payable on demand, and shall bear interest at a rate equal to the highest
interest rate applicable to any of the Obligations. In no event shall Bank’s
rights under the foregoing power of attorney or any of Bank’s other rights under
this Agreement be deemed to indicate that Bank is in control of the business,
management or properties of Borrower.

 

-14-



--------------------------------------------------------------------------------

7.5 Application of Proceeds. All proceeds realized as the result of any sale of
the Collateral shall be applied by Bank, first, to the costs, expenses,
liabilities, obligations and attorneys’ fees incurred by Bank in the exercise of
its rights under this Agreement, second, to the interest due upon any of the
Obligations, and third, to the principal of the Obligations, in such order as
Bank shall determine in its sole discretion. Any surplus shall be paid to
Borrower or other persons legally entitled thereto; Borrower shall remain liable
to Bank for any deficiency. If, Bank, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, in its good faith business judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by Bank of the cash
therefor.

 

7.6 Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, Bank shall have all the other rights and remedies accorded a
secured party under the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between Bank and
Borrower, and all of such rights and remedies are cumulative and none is
exclusive. Exercise or partial exercise by Bank of one or more of its rights or
remedies shall not be deemed an election, nor bar Bank from subsequent exercise
or partial exercise of any other rights or remedies. The failure or delay of
Bank to exercise any rights or remedies shall not operate as a waiver thereof,
but all rights and remedies shall continue in full force and effect until all of
the Obligations have been fully paid and performed.

 

8. Definitions. As used in this agreement, the following terms have the
following meanings:

 

“Account Debtor” means the obligor on an Account.

 

“Accounts” means all present and future “accounts” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all accounts receivable and other sums
owing to Borrower.

 

“Advances” has the meaning set forth in Section 1.1 above.

 

“Affiliate” means, with respect to any Person, any Person controlling,
controlled by or under common control with such Person.

 

“Bank Expenses” are all audit fees and expenses and reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

 

“Business Day” means a day on which Bank is open for business.

 

“Change in Control” is a transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Act”)) becomes the “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of greater than 35% of the shares
of all classes of stock then outstanding of Borrower ordinarily entitled to vote
in the election of directors.

 

-15-



--------------------------------------------------------------------------------

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.

 

“Collateral” has the meaning set forth in Section 2 above.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices, but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Bank or cured within any
applicable cure period.

 

“Credit Limit” has the meaning set forth in the Schedule.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 7.2 above.

 

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit.

 

“Domestic Borrowing Base” means (a) 80% of Borrower’s Eligible Domestic Accounts
plus (b) up to 25% of the lower of the cost or market value of Borrower’s raw
and/or finished Eligible Domestic Inventory, provided that, Advances with
respect to Eligible Domestic Inventory may not exceed the lesser of (x) 25% of
the total amount of Eligible Domestic Accounts outstanding at any time or (y)
$1,000,000.

 

Advances with respect to Eligible Domestic Inventory must be supported by a
forced liquidation appraisal satisfactory to Bank in its sole discretion, and
potential offsets to deferred revenue (not to exceed, together with Advances
made under the Foreign Borrowing Base against potential offsets to deferred
revenue, $2,500,000 in the aggregate) shall not be excluded from the Domestic
Borrowing Base so long as unrestricted cash balances of Borrower (net of
Advances) maintained at Bank at all times are at least $12,000,000.

 

-16-



--------------------------------------------------------------------------------

When the First Reset Conditions and Second Reset Conditions apply, “Domestic
Borrowing Base” shall mean 80% of Borrower’s Eligible Domestic Accounts.

 

“Eligible Domestic Accounts” means, Accounts and General Intangibles arising in
the ordinary course of Borrower’s business from the sale of goods, the rendition
of services, or the non-exclusive licensing of Intellectual Property to Account
Debtors that are U.S. Account Debtors, that meet all Borrower’s representations
and warranties in Article 4 which Bank, in its good faith business judgment,
shall deem eligible for borrowing. Without limiting the fact that the
determination of which Accounts are eligible for borrowing is a matter of Bank’s
good faith business judgment, the following (the “Minimum Domestic Eligibility
Requirements”) are the minimum requirements for an Account to be an Eligible
Domestic Account: (a) the Account must not be outstanding for more than 90 days
from its invoice date (the “Eligibility Period”), (b) the Account must not
represent progress billings, or be due under a fulfillment or requirements
contract with a U.S. Account Debtor, (c) the Account must not be subject to any
contingencies (including Accounts arising from sales on consignment, guaranteed
sale or other terms pursuant to which payment by a U.S. Account Debtor may be
conditional), (d) the Account must not be owing from a U.S. Account Debtor with
whom Borrower has any dispute (whether or not relating to the particular
Account) (but, subject to Bank’s satisfactory verification, only the amount in
dispute shall be excluded), (e) the Account must not be owing from a Related
Account Debtor of Borrower (except where the Account Debtor is Nokia); (f) the
Account must not be owing from a U.S. Account Debtor which is subject to any
insolvency or bankruptcy proceeding, or whose financial condition is not
acceptable to Bank, or which, fails or goes out of a material portion of its
business; (g) the Account must not be owing from the United States or any
department, agency or instrumentality thereof (unless there has been compliance,
to Bank’s satisfaction, with the United States Assignment of Claims Act); (h)
the Account must not be owing from a U.S. Account Debtor to whom Borrower is or
may be liable for goods purchased from such U.S. Account Debtor or otherwise
(but, in such case, the Account will be deemed not eligible only to the extent
of any amounts owed by Borrower to such Account Debtor). Accounts owing from one
Account Debtor (except for Nokia, Alcatel, SBC, British Telecom, Verizon,
Sprint, BellSouth, NEC, France Telecom, LDCOM, Belgacom, Deutsche Telecom, and
Sumitomo) will not be deemed Eligible Domestic Accounts to the extent they
exceed 25% of the total Accounts outstanding, and Accounts where Nokia, Alcatel,
SBC, British Telecom, Verizon, Sprint, BellSouth, NEC, France Telecom, LDCOM,
Belgacom, Deutsche Telecom, or Sumitomo is the Account Debtor will not be deemed
Eligible Domestic Accounts to the extent they exceed 50% of the total Eligible
Domestic Accounts outstanding. In addition, if more than 50% of the Accounts
owing from a U.S. Account Debtor are outstanding for a period longer than their
Eligibility Period (without regard to unapplied credits) or are otherwise not
eligible Accounts, then all Accounts owing from that U.S. Account Debtor will be
deemed ineligible for borrowing. Bank may, from time to time, in its good faith
business judgment, revise the Minimum Domestic Eligibility Requirements upon
written notice to Borrower.

 

“Eligible Domestic Inventory” means, at any time, the aggregate of Borrower’s
Inventory that (a) consists of finished goods, in good, new, and salable
condition, which is not perishable, obsolete, unsalable, damaged, or defective,
and is not comprised of works in progress, packaging

 

-17-



--------------------------------------------------------------------------------

materials, or supplies; (b) meets all applicable governmental standards; (c) has
been manufactured in compliance with the Fair Labor Standards Act; (d) is not
subject to any Liens, except the Liens granted or in favor of Bank under this
Agreement or any of the other Loan Documents; (e) is situated at one of the
locations in the United States set forth in the Representations or other
location of which Borrower has notified Bank pursuant to this Agreement, and in
the case of Inventory in the possession of Jabil and ProWorks, Bank has received
written acknowledgment from Jabil and ProWorks substantially in the form of
Exhibit B attached hereto; and (f) not otherwise deemed unacceptable by Bank, in
its sole discretion.

 

“Eligible Foreign Accounts” means Accounts and General Intangibles arising in
the ordinary course of Borrower’s business from the sale of goods, the rendition
of services, or the non-exclusive licensing of Intellectual Property to Account
Debtors that are Non-U.S. Account Debtors, that meet all Borrower’s
representations and warranties in Article 4 which Bank, in its good faith
business judgment, shall deem eligible for borrowing. Without limiting the fact
that the determination of which Accounts are eligible for borrowing is a matter
of Bank’s good faith business judgment, the following (the “Minimum Foreign
Eligibility Requirements”) are the minimum requirements for an Account to be an
Eligible Foreign Account: (a) the Account must not be on terms of more than net
90 days from its invoice date and must not be outstanding for more than 60 days
past its due date as set forth in the applicable invoice (the “Foreign
Eligibility Period”); (b) the Account must not represent progress billings, or
be due under a fulfillment or requirements contract with the Account Debtor; (c)
the Account must not be subject to any contingencies (including Accounts arising
from sales on consignment, guaranteed sale or other terms pursuant to which
payment by the Account Debtor may be conditional); (d) the Account must not be
owing from a Non-U.S. Account Debtor with whom Borrower has any dispute (whether
or not relating to the particular Account); (e) the Account must not be owing
from a Related Account Debtor of Borrower (except where the account debtor is
Nokia); (f) the Account must not be owing from a Non-U.S. Account Debtor which
is subject to any insolvency or bankruptcy proceeding, or whose financial
condition is not acceptable to Bank, or which, fails or goes out of a material
portion of its business; (g) the Account must not be billed in currencies other
than in U.S. Dollars; (h) the Account must not be owing from a Non-U.S. Account
Debtor which is a government or governmental entity; (i) Accounts where the
goods covered have been shipped and where the services covered have been
provided; (j) the Account may not be billed and payable outside of the United
States of America; and (k) the Account must not be owing from a Non-U.S. Account
Debtor to whom Borrower is or may be liable for goods purchased from such
Non-U.S. Account Debtor or otherwise (but, in such case, the Account will be
deemed not eligible only to the extent of any amounts owed by Borrower to such
Non-U.S. Account Debtor). Accounts owing from one Non-U.S. Account Debtor
(except for Nokia, Alcatel, SBC, British Telecom, Verizon, Sprint, BellSouth,
NEC, France Telecom, LDCOM, Belgacom, Deutsche Telecom, and Sumitomo or other
Accounts backed by a letter of credit acceptable to Bank) will not be deemed
Eligible Foreign Accounts to the extent they exceed 25% of the total Accounts
outstanding, and Accounts where Nokia, Alcatel, SBC, British Telecom, Verizon,
Sprint, BellSouth, NEC, France Telecom, LDCOM, Belgacom, Deutsche Telecom, or
Sumitomo is the Account Debtor will not be deemed Eligible Foreign Accounts to
the extent they exceed 50% of the total Eligible Foreign Accounts outstanding.
In addition, if more than 50% of the Accounts owing from a Non-U.S. Account
Debtor are outstanding for a period longer than their Foreign Eligibility Period
(without regard to unapplied credits) or are otherwise not eligible

 

-18-



--------------------------------------------------------------------------------

Accounts, then all Accounts owing from that Non-U.S. Account Debtor will be
deemed ineligible for borrowing. Bank may, from time to time, in its good faith
business judgment, revise the Minimum Foreign Eligibility Requirements, upon
written notice to Borrower. Notwithstanding the foregoing, (x) Accounts where
the goods covered have not been shipped and where the services covered have been
not provided shall not be Eligible Foreign Accounts even if backed by a letter
of credit meeting the standards in clause (b)(1) of the definition of “Foreign
Borrowing Base,” and (y) Accounts backed by letters of credit meeting the
standards in clause (b)(1) of the definition of “Foreign Borrowing Base” shall
not be subject to the concentration limits set forth herein.

 

“Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.

 

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

 

“First Reset Conditions” are specified in Section 5 of the Schedule.

 

“Foreign Borrowing Base” means, so long as the Increased Overadvance Option is
not in effect, an amount not to exceed the lesser of (a) $5,000,000 or (b)(1)
100% of Eligible Foreign Accounts that are backed by letters of credit (i) that
are acceptable to Bank in its sole discretion, (ii) that are negotiated and
advised by Bank, and (iii) for which the Bank has received an executed
“Authorization to Receive Letter of Credit Proceeds” substantially in the form
attached hereto as Annex A plus (2) 80% of Eligible Foreign Accounts that are
not backed by letters of credit or that are backed by letters of credit that do
not satisfy the criteria set forth in clause (b)(1) hereof.

 

In addition, potential offsets to deferred revenue (not to exceed, together with
Advances made under the Domestic Borrowing Base against potential offsets to
deferred revenue, $2,500,000 in the aggregate) shall not be excluded from the
Foreign Borrowing Base so long as unrestricted cash balances of Borrower (net of
Advances) maintained at Bank at all times is at least $12,000,000.

 

Furthermore, if the Increased Overadvance Option is in effect, “Foreign
Borrowing Base” shall mean an amount not to exceed the lesser of (a) $5,000,000
or (b) 80% of Eligible Foreign Accounts that are not backed by letters of
credit.

 

When the First Reset Conditions and Second Reset Conditions apply, “Foreign
Borrowing Base” shall mean an amount not to exceed the lesser of (a) $5,000,000
or (b) 80% of those Accounts deemed Eligible Foreign Accounts by Bank in its
sole discretion on a case by case basis.

 

“GAAP” means generally accepted accounting principles consistently applied.

 

“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract

 

-19-



--------------------------------------------------------------------------------

rights, goodwill, franchise agreements, purchase orders, customer lists, route
lists, telephone numbers, domain names, claims, income tax refunds, security and
other deposits, options to purchase or sell real or personal property, rights in
all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

 

“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of Bank’s business judgment.

 

“Guarantor” is any present or future guarantor of the Obligations.

 

“including” means including (but not limited to).

 

“Increased Overadvance Option” is defined in Section 1 of the Schedule.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services (such as reimbursement and other obligations for surety
bonds and letters of credit that are carried as liabilities on Borrower’s
balance sheet) other than Contingent Obligations, (b) obligations evidenced by
notes, bonds, debentures or similar instruments, and (c) capital lease
obligations.

 

“Insolvency Proceeding” are proceedings by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all present and future (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; and
(j) all licenses or other rights to use any property or rights of a type
described above.

 

“Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.

 

-20-



--------------------------------------------------------------------------------

“Investment” is any beneficial ownership (including stock, partnership interest
or other securities) of any Person, or any loan, advance or capital contribution
to any Person.

 

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

 

“Jabil LC” is that certain Irrevocable Standby Letter of Credit No. SVBSF002602
dated January 5, 2004 issued by Silicon Valley Bank for the benefit of Jabil
Circuit, Inc. (“Jabil”).

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, the Representations, the
Intellectual Property Security Agreement, and all other present and future
documents, instruments and agreements between Bank and Borrower, relating to
this Agreement, and all amendments and modifications thereto and replacements
therefor.

 

“Material Adverse Change” means any of the following: (a) a material adverse
change in the business, operations, or financial or other condition of the
Borrower, (b) a material impairment of the prospect of repayment of any portion
of the Obligations; or (c) a material impairment of the priority of Bank’s
security interests in, the Collateral.

 

“Maximum Credit Limit” has the meaning set forth in the Schedule.

 

“Minimum Domestic Eligibility Requirements” is defined in the defined term
“Eligible Domestic Accounts.”

 

“Minimum Foreign Eligibility Requirements” is defined in the defined term
“Eligible Foreign Accounts.”

 

“Non-U.S. Account Debtor” means any Account Debtor that is not a U.S. Account
Debtor.

 

“Obligations” means all present and future Advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Bank, whether evidenced by this Agreement or any other Loan
Document, or any note or other instrument or document, or otherwise, whether
arising from an extension of credit, opening of a letter of credit, banker’s
acceptance, loan, guaranty, indemnification or otherwise, whether direct or
indirect (including, without limitation, those acquired by assignment and any
participation by Bank in Borrower’s debts owing to others), absolute or
contingent, due or to become due, including, without limitation, all interest,
charges, expenses, fees, attorneys’ fees, expert witness fees, audit fees,
letter of credit fees, collateral monitoring fees, closing fees, facility fees,
termination fees, minimum interest charges and any other sums chargeable to
Borrower under this Agreement or under any other Loan Documents.

 

-21-



--------------------------------------------------------------------------------

“Original Closing Date” is March 10, 2004.

 

“Other Property” means the following as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.

 

“Payment” means all checks, wire transfers and other items of payment received
by Bank (including proceeds of Accounts and payment of the Obligations in full)
for credit to Borrower’s outstanding Advances or, if the balance of the Advances
has been reduced to zero, for credit to its Deposit Accounts with Bank.

 

“Permitted Distributions” means:

 

(a) purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements;

 

(b) distributions or dividends consisting solely of Borrower’s capital stock;

 

(c) purchases for value of any rights distributed in connection with any
stockholder rights plan; and

 

(d) any Subsidiary may pay dividends or make distributions to Borrower or
another Subsidiary;

 

(e) mandatory dividends provided for under Borrower’s Certificate of
Incorporation as in existence as of the date of this Agreement;

 

(f) exchanges of equity securities of Borrower for other equity securities of
Borrower that do not provide for any mandatory dividend or redemption prior to
the Maturity Date (as defined in the Schedule); and

 

(g) other distributions, dividends or purchases of Borrower’s capital stock in
cash, provided that the aggregate amount of such distributions, dividends, or
purchases made pursuant to this clause (g) not exceeding $1,000,000.

 

“Permitted Indebtedness” is:

 

(a) (i) Borrower’s Indebtedness to Bank under this Agreement or any other Loan
Document; (ii) any Indebtedness that does not exceed $100,000 in principal
amount existing on the date of this Agreement, and (iii) any Indebtedness in
excess of $100,000 in principal amount existing on the date of this Agreement
and shown on the Representations;

 

(b) Capitalized leases and purchase money Indebtedness secured by Permitted
Liens not exceeding $500,000;

 

-22-



--------------------------------------------------------------------------------

(c) refinanced Permitted Indebtedness, provided that the amount of such
Indebtedness is not increased except by an amount equal to a reasonable premium
or other reasonable amount paid in connection with such refinancing and by an
amount equal to any existing, but unutilized, commitment thereunder;

 

(d) Indebtedness of Borrower to any Subsidiary to the extent it is Subordinated
Debt; Indebtedness of any Subsidiary to another Subsidiary; and Indebtedness of
any Subsidiary to Borrower to the extent permitted under clause (h) of the
definition of Permitted Investments;

 

(e) Indebtedness under any performance, surety, statutory or appeal bonds or
similar obligations incurred in the ordinary course of business; and

 

(f) other Indebtedness, if, on the date of incurring any Indebtedness pursuant
to this clause (f), the outstanding aggregate amount of all Indebtedness
incurred pursuant to this clause (f) does not exceed $1,000,000.

 

“Permitted Investments” are:

 

(a) Investments existing on the date of this Agreement;

 

(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States or its agencies or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 2 years after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., (iii) Bank’s certificates of deposit issued
maturing no more than 2 years after issue; (iv) repurchase agreements having
maturities of not more than 90 days; (v) money market accounts maintained with
mutual funds having assets in excess of $1,000,000; (vi) tax exempt securities
rated A or better by Moody’s or A+ or better by Standard & Poors; (vii) mutual
funds having at least 95% of their assets invested in the foregoing Investments,
and (viii) other Investments permitted by Borrower’s investment policy that has
been approved by its board of directors (or a committee thereof) and Bank;

 

(c) Investments consisting of deposit and investment accounts in the name of
Borrower;

 

(d) Investments consisting of extensions of credit to Borrower’s or its
Subsidiaries’ customers in the nature of accounts receivable, prepaid royalties
or notes receivable arising from the sale or lease of goods, provision of
services or licensing activities of Borrower;

 

(e) Investments received in satisfaction or partial satisfaction of obligations
owed by financially troubled obligors;

 

(f) Investments acquired in exchange for any other Investments in connection
with or as a result of a bankruptcy, workout, reorganization or
recapitalization;

 

(g) Investments acquired as a result of a foreclosure with respect to any
secured Investment; and

 

-23-



--------------------------------------------------------------------------------

(h) Investments of Subsidiaries in or to Borrower; Investments of Subsidiaries
in or to other Subsidiaries; and Investments of Borrower in or to Subsidiaries
in an amount not to exceed $1,700,000 in any month and $17,000,000 in any fiscal
year so long as no Event of Default exists or would result;

 

(i) Deposits, prepayment and other credits to suppliers made in the ordinary
course of business not in excess of $750,000;

 

(j) Investments received in a transaction permitted under Section 5.5(c);

 

(k) other Investments, if, on the date of incurring any Investments pursuant to
this clause (k), the outstanding aggregate amount of all Investments incurred
pursuant to this clause (k) does not exceed $1,000,000.

 

“Permitted Liens” means the following:

 

(a) (i) Liens existing on the Effective Date securing Indebtedness that does not
exceed $100,000 in principal amount and (ii) Liens existing on the Effective
Date securing Indebtedness in excess of $100,000 in principal amount and shown
on the Representations or (iii) Liens arising under this Agreement or other Loan
Documents;

 

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interests;

 

(c) Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower or
its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof), or (ii) existing on property (and accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) when acquired, if the Lien is confined to such
property (including accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof) and the
Indebtedness is Permitted Indebtedness;

 

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness it secures may not increase;

 

(e) licenses or sublicenses granted in the ordinary course of Borrower’s
business and any interest or title of a licensor or under any license or
sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

 

(f) leases or subleases granted in the ordinary course of Borrower’s or any of
its Subsidiaries’ business, including in connection with Borrower’s leased
premises or leased property;

 

-24-



--------------------------------------------------------------------------------

(g) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceeding if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

(h) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(i) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money;

 

(j) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person; and

 

(k) statutory, common law or contractual Liens of depository institutions or
institutions holding securities accounts (including rights of set-off) provided
they are subordinate to Bank’s Liens pursuant to the terms of a control
agreement;

 

(l) Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(m) Liens on insurance proceeds in favor of insurance companies granted solely
to secure financed insurance premiums; and

 

(n) Liens not otherwise permitted, provided that the amount secured by all such
Liens is not in excess of $100,000.

 

“Permitted Overadvances” has the meaning ascribed to it in the Schedule.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.

 

“Related Account Debtor” means, with respect to any Person, any Affiliate,
relative, partner, shareholder, director, officer, or employee of such Person.

 

“Representations” means the written Representations and Warranties provided by
Borrower to Bank referred to in the Schedule.

 

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances, Letters of Credit and other financial accommodations
which would otherwise be available to Borrower under the lending formula(s)
provided in the Schedule: (a) for accrued interest; (b) to reflect events,
conditions, contingencies or risks which, as determined by Bank in

 

-25-



--------------------------------------------------------------------------------

its good faith business judgment, do or may adversely affect (i) the Collateral
or any other property which is security for the Obligations or its value
(including without limitation any increase in delinquencies of Accounts), (ii)
the assets, business or prospects of Borrower or any Guarantor, or (iii) the
security interests and other rights of Bank in the Collateral (including the
enforceability, perfection and priority thereof); or (c) to reflect Bank’s good
faith belief that any collateral report or financial information furnished by or
on behalf of Borrower or any Guarantor to Bank is or may have been incomplete,
inaccurate or misleading in any material respect; or (d) in respect of any state
of facts which Bank determines in good faith constitutes a Default or an Event
of Default.

 

“Schedule” means that Schedule to Amended and Restated Loan and Security
Agreement attached to this Agreement.

 

“Second Reset Conditions” are specified in Section 5 of the Schedule.

 

“Subsidiary” is, for any Person, any other business entity of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.

 

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s
indebtedness owed to Bank and which is reflected in a written agreement in a
manner and form acceptable to Bank and approved by Bank in writing.

 

“U.S. Account Debtor” means any Account Debtor that is incorporated or organized
under the laws of the United States of America, a state thereof, or the District
of Columbia.

 

Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

 

9. GENERAL PROVISIONS.

 

9.1 Interest Computation; Float Charge. In computing interest on the
Obligations, all Payments received after 12:00 noon Pacific time on any day
shall be deemed received on the next Business Day. In addition, whenever
Advances are outstanding, Bank shall be entitled to charge Borrower a “float”
charge in an amount equal to three Business Days interest, at the interest rate
applicable to the Loans, on all Payments received by Bank. The float charge for
each month shall be payable on the last day of the month. Bank shall not,
however, be required to credit Borrower’s account for the amount of any item of
payment which is unsatisfactory to Bank in its good faith business judgment, and
Bank may charge Borrower’s loan account for the amount of any item of payment
which is returned to Bank unpaid.

 

9.2 Application of Payments. All payments with respect to the Obligations may be
applied, and in Bank’s good faith business judgment reversed and re-applied, to
the Obligations, in such order and manner as Bank shall determine in its good
faith business judgment.

 

-26-



--------------------------------------------------------------------------------

9.3 Charges to Accounts. Bank may, in its discretion, require that Borrower pay
monetary Obligations in cash to Bank or charge any monetary Obligations to
Borrower’s deposit accounts maintained with Bank, or, if no amounts are
available in such deposit accounts, charge them to Borrower’s loan account with
Bank, in which event they will bear interest at the same rate applicable to the
Advances.

 

9.4 Monthly Accountings. Bank shall provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement. Such
account shall be deemed correct, accurate and binding on Borrower and an account
stated (except for reverses and reapplications of payments made and corrections
of errors discovered by Bank), unless Borrower notifies Bank in writing to the
contrary within 60 days after such account is rendered, describing the nature of
any alleged errors or omissions.

 

9.5 Notices. All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested,
addressed to Bank or Borrower at the addresses shown in the heading to this
Agreement, or at any other address designated in writing by one party to the
other party. Notices to Bank shall be directed to the Commercial Finance
Division, to the attention of the Division Manager or the Division Credit
Manager. All notices shall be deemed to have been given upon delivery in the
case of notices personally delivered, or at the expiration of one Business Day
following delivery to the private delivery service, or two Business Days
following the deposit thereof in the United States mail, with postage prepaid.

 

9.6 Severability. Should any provision of this Agreement be held by any court of
competent jurisdiction to be void or unenforceable, such defect shall not affect
the remainder of this Agreement, which shall continue in full force and effect.

 

9.7 Integration. This Agreement and such other written agreements, documents and
instruments as may be executed in connection herewith are the final, entire and
complete agreement between Borrower and Bank and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement. There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

 

9.8 Waivers; Indemnity. The failure of Bank at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of Bank later to
demand and receive strict compliance therewith. Any waiver of any default shall
not waive or affect any other default, whether prior or subsequent, and whether
or not similar. None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of Bank or
its agents or employees, but only by a specific written waiver signed by an
authorized officer of Bank and delivered to Borrower. Borrower waives the
benefit of all statutes of limitations relating to any of the Obligations or
this Agreement or any other Loan Document, and Borrower waives demand, protest,
notice of protest and notice of default or dishonor, notice of payment and
nonpayment, release, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or

 

-27-



--------------------------------------------------------------------------------

guaranty at any time held by Bank on which Borrower is or may in any way be
liable, and notice of any action taken by Bank, unless expressly required by
this Agreement. Borrower hereby agrees to indemnify Bank and its affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys’ fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between Bank and Borrower, or any other matter, relating to
Borrower or the Obligations; provided that this indemnity shall not extend to
damages proximately caused by the indemnitee’s own gross negligence or willful
misconduct. Notwithstanding any provision in this Agreement to the contrary, the
indemnity agreement set forth in this Section shall survive any termination of
this Agreement and shall for all purposes continue in full force and effect.

 

9.9 No Liability for Ordinary Negligence. Neither Bank, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Bank shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of Bank, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Bank, but nothing herein shall relieve Bank from liability
for its own gross negligence or willful misconduct.

 

9.10 Amendment. The terms and provisions of this Agreement may not be waived or
amended, except in a writing executed by Borrower and a duly authorized officer
of Bank.

 

9.11 Time of Essence. Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.

 

9.12 Attorneys’ Fees and Costs. Borrower shall reimburse Bank for all reasonable
attorneys’ fees and all filing, recording, search, title insurance, appraisal,
audit, and other reasonable costs incurred by Bank, pursuant to, or in
connection with, or relating to this Agreement (whether or not a lawsuit is
filed), including, but not limited to, any reasonable attorneys’ fees and costs
Bank incurs in order to do the following: prepare and negotiate this Agreement
and all present and future documents relating to this Agreement; obtain legal
advice in connection with this Agreement or Borrower; enforce, or seek to
enforce, any of its rights; prosecute actions against, or defend actions by,
Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; subject to any limitations on fees specified elsewhere herein, examine,
audit, copy, and inspect any of the Collateral or any of Borrower’s books and
records; protect, obtain possession of, lease, dispose of, or otherwise enforce
Bank’s security interest in, the Collateral; and otherwise represent Bank in any
litigation relating to Borrower. In satisfying Borrower’s obligation hereunder
to reimburse Bank for attorneys fees, Borrower may, for convenience, issue
checks directly to Bank’s attorneys, Bingham McCutchen LLP, but Borrower
acknowledges and agrees that Bingham McCutchen LLP is representing only Bank and
not Borrower in connection with this Agreement. If either Bank or Borrower files
any lawsuit against the other predicated on a breach of this Agreement, the
prevailing party in such action shall be entitled to recover its reasonable
costs and attorneys’ fees, including (but not limited to) reasonable attorneys’
fees and

 

-28-



--------------------------------------------------------------------------------

costs incurred in the enforcement of, execution upon or defense of any order,
decree, award or judgment. All attorneys’ fees and costs to which Bank may be
entitled pursuant to this Section shall immediately become part of the
Obligations, shall be due on demand and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.

 

9.13 Benefit of Agreement. The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and Bank; provided, however, that
Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of Bank, and any prohibited assignment shall
be void. No consent by Bank to any assignment shall release Borrower from its
liability for the Obligations.

 

9.14 Limitation of Actions. Any claim or cause of action by Borrower against
Bank, its directors, officers, employees, agents, accountants or attorneys,
based upon, arising from, or relating to this Agreement, or any other Loan
Document, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, occurred,
done, omitted or suffered to be done by Bank, its directors, officers,
employees, agents, accountants or attorneys, shall be barred unless asserted by
Borrower by the commencement of an action or proceeding in a court of competent
jurisdiction by the filing of a complaint within one year after the first act,
occurrence or omission upon which such claim or cause of action, or any part
thereof, is based, and the service of a summons and complaint on an officer of
Bank, or on any other person authorized to accept service on behalf of Bank,
within thirty (30) days thereafter. Borrower agrees that such one-year period is
a reasonable and sufficient time for Borrower to investigate and act upon any
such claim or cause of action. The one-year period provided herein shall not be
waived, tolled, or extended except by the written consent of Bank in its sole
discretion. This provision shall survive any termination of this Agreement or
any other Loan Document.

 

9.15 Paragraph Headings; Construction. Paragraph headings are only used in this
Agreement for convenience. Borrower and Bank acknowledge that the headings may
not describe completely the subject matter of the applicable paragraph, and the
headings shall not be used in any manner to construe, limit, define or interpret
any term or provision of this Agreement. This Agreement has been fully reviewed
and negotiated between the parties and no uncertainty or ambiguity in any term
or provision of this Agreement shall be construed strictly against Bank or
Borrower under any rule of construction or otherwise.

 

9.16 Governing Law; Jurisdiction; Venue. This Agreement and all acts and
transactions hereunder and all rights and obligations of Bank and Borrower shall
be governed by the laws of the State of California. As a material part of the
consideration to Bank to enter into this Agreement, Borrower (a) agrees that all
actions and proceedings relating directly or indirectly to this Agreement shall,
at Bank’s option, be litigated in courts located within California, and that the
exclusive venue therefor shall be Santa Clara County; (b) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; and (c) waives any and all rights Borrower may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding.

 

-29-



--------------------------------------------------------------------------------

9.17 Mutual Waiver of Jury Trial. BORROWER AND BANK EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN BANK AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF BANK
OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR
ANY OTHER PERSONS AFFILIATED WITH BANK OR BORROWER, IN ALL OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

9.18 Confidentiality. In handling any confidential information of Borrower, Bank
will exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
subsidiaries or affiliates in connection with their present or prospective
business relations with Borrower; (b) to prospective transferees or purchasers
of any interest in the Loans which agree to maintain the confidentiality of such
information pursuant to an agreement substantially similar to this Section 9.18;
(c) as required by law, regulation, subpoena, or other order so long as Borrower
is given notice thereof if practicable (and Bank is permitted to provide such
notice) and an opportunity to seek a protective order, (d) as required in
connection with Bank’s examination or audit; and (e) as Bank considers
appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (x) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (y) is disclosed to Bank by a third
party and where, at the time of disclosure to Bank, Bank has no knowledge that
such disclosure is wrongful or in violation of any duty of confidentiality such
third party has to Borrower.

 

[Signature page follows.]

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly authorized and caused this Agreement
to be executed as of the date first written above.

 

BORROWER: REDBACK NETWORKS INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

BANK: SILICON VALLEY BANK

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Schedule to

Amended and Restated Loan and Security Agreement

 

Borrower:   Redback Networks Inc. Address:   300 Holger Way     San Jose, CA
95134 Date:   June 15, 2004

 

This Schedule forms an integral part of the Amended and Restated Loan and
Security Agreement between Silicon Valley Bank and Borrower of even date.

 

1. CREDIT LIMIT     

    (Section 1.1):

  

An amount (the “Credit Limit”) not to exceed the lesser of: (a) $20,000,000 at
any one time outstanding (the “Maximum Credit Limit”); or (b) the sum of (i)
amounts available under the Domestic Borrowing Base plus (ii) amounts available
under the Foreign Borrowing Base.

 

    

Bank may, from time to time, modify the Domestic Borrowing Base or the Foreign
Borrowing Base, in its good faith business judgment, upon notice to the
Borrower, based on changes in collection experience with respect to Eligible
Domestic Accounts and Eligible Foreign Accounts or other issues or factors
relating to the Eligible Domestic Accounts and Eligible Foreign Accounts or
other Collateral.

 

     Notwithstanding anything to the contrary herein, except as otherwise
provided in Section 1.3, the aggregate amount of all outstanding Advances and
amounts outstanding under the sublimits set forth below, shall not exceed the
Maximum Credit Limit.     Sublimits     

    (Sections 1.3 and 1.6):

    

Cash Management


Services and Reserves:

  

 

So long as Borrower (1) maintains at all times with Bank unrestricted cash
balances (net of Advances) of at least $7,000,000, and (2) the Second Reset
Conditions do not apply, Borrower may use amounts not to exceed $16,000,000
minus the sum of (a) the face amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) and (b) the FX Reserve, for
Bank’s Cash Management Services (as defined below), including, merchant
services, business credit card, ACH and other services identified in the cash
management services agreement related to such service (the “Cash Management
Services”). Bank may, in its sole discretion,

 

-1-



--------------------------------------------------------------------------------

     reserve against Advances which would otherwise be available hereunder such
sums as Bank shall determine in its good faith business judgment in connection
with the Cash Management Services, and Bank may charge to Borrower’s loan
account or deposit accounts with Bank, any amounts that may become due or owing
to Bank in connection with the Cash Management Services. Borrower agrees to
execute and deliver to Bank all standard form applications and agreements of
Bank in connection with the Cash Management Services, and, without limiting any
of the terms of such applications and agreements, Borrower will pay all standard
fees and charges of Bank in connection with the Cash Management Services. The
Cash Management Services shall terminate on the Maturity Date.

Foreign Exchange

Contract Sublimit:

  

 

So long as Borrower (1) maintains at all times with Bank unrestricted cash
balances (net of Advances) of at least $7,000,000, and (2) the Second Reset
Conditions do not apply, Borrower may enter into foreign exchange forward
contracts with Bank, on its standard forms, under which Borrower commits to
purchase from or sell to Bank a set amount of foreign currency more than one
business day after the contract date (the “FX Forward Contracts”). Bank will
subtract ten percent of each outstanding FX Forward Contract from the foreign
exchange sublimit which is a maximum of $16,000,000 minus the sum of (a) all
amounts utilized for Cash Management Services and (b) the amount of outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit) (the “FX
Reserve”). The aggregate amount of the FX Forward Contracts at any one time may
not exceed ten times the amount of the FX Reserve (which shall be in addition to
other reserves). In the event at any time there are insufficient amounts
available to Borrower for such FX Reserve, Borrower shall deposit and maintain
with Bank cash collateral in an amount at all times equal to such deficiency,
which shall be held as Collateral for all purposes of this Agreement. Bank may,
in its discretion, terminate the FX Forward Contracts at any time that an Event
of Default occurs and is continuing or when Borrower fails to maintain with Bank
the unrestricted cash balance set forth in the first sentence hereof. Borrower
shall execute all standard form applications and agreements of Bank in
connection with the FX Forward Contracts, and without limiting any of the terms
of such applications and agreements, Borrower shall pay all standard fees and
charges of Bank in connection with the FX Forward Contracts.

Letter of Credit

Sublimit:

  

 

So long as (1) Borrower maintains at all times with Bank unrestricted cash
balances (net of Advances) of at least $7,000,000, and (2) Borrower’s minimum
Tangible Net Worth is not less than that required under the First Reset
Conditions, Bank will issue or have issued Letters of Credit for Borrower’s
account not exceeding

 

-2-



--------------------------------------------------------------------------------

     $16,000,000 minus the sum of (a) the FX Reserve, and (b) amounts used for
Cash Management Services. Each Letter of Credit will have an expiry date of no
later than thirty days prior to the Maturity Date, and Borrower’s reimbursement
obligation will be fully secured by cash pursuant to the terms of Section 1.6 of
the Agreement.

Overadvance

Sublimit:

  

 

Subject to Bank’s sole discretion, Borrower may borrow an Advance or Advances of
up to an aggregate amount not to exceed $3,000,000 over the Credit Limit
(collectively, the “Permitted Overadvances”), so long as (a) Borrower maintains
at all times with Bank unrestricted cash balances (net of Advances) of at least
$9,000,000, and (b) neither the First Reset Conditions nor the Second Reset
conditions apply (the “Permitted Overadvance Option”). Borrower shall repay the
outstanding amount of any Permitted Overadvance within 45 days after such
Permitted Overadvance is made. If any Permitted Overadvances exceed $3,000,000,
Borrower shall immediately pay Bank the excess.

     The Permitted Overadvances above may be increased (the “Increased
Overadvance Option”) to an aggregate amount not to exceed $6,000,000 over the
Credit Limit (collectively, the “Increased Permitted Overadvances”), so long as
(x) Borrower maintains at all times with Bank unrestricted cash balances (net of
Advances) of at least $12,000,000, and (y) neither the First Reset Conditions
nor the Second Reset conditions apply. Borrower shall repay the outstanding
amount of any Increased Permitted Overadvance within 45 days after such
Increased Permitted Overadvance is made. If any Increased Permitted Overadvances
exceed $6,000,000, Borrower shall immediately pay Bank the excess.      Bank and
Borrower acknowledge that, as of the Effective Date, the Increased Overadvance
Option shall be in effect until Bank’s receipt of written notice from Borrower
to effect the Permitted Overadvance Option. Borrower may request, from time to
time hereafter, that either the Permitted Overadvance Option or the Increased
Overadvance Advance Option be in effect. 2. INTEREST.     

Interest Rate

(Section 1.2):

   A rate equal to the “Prime Rate” in effect from time to time, plus 2% per
annum, provided that the interest rate in effect on any day shall not be less
than 6% per annum. Interest shall be calculated on the basis of a 360-day year
for the actual number of days elapsed. “Prime Rate” means the rate announced
from time to time by Bank as its “prime rate;” it is a base rate upon which
other rates

 

-3-



--------------------------------------------------------------------------------

     charged by Bank are based, and it is not necessarily the best rate
available at Bank. The interest rate applicable to the Obligations shall change
on each date there is a change in the Prime Rate.      Second Reset Conditions -
A rate equal to the “Prime Rate” in effect from time to time, plus 5% per annum,
provided that the interest rate in effect on any day shall not be less than 9%
per annum. Interest shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. “Prime Rate” means the rate announced from time
to time by Bank as its “prime rate;” it is a base rate upon which other rates
charged by Bank are based, and it is not necessarily the best rate available at
Bank. The interest rate applicable to the Obligations shall change on each date
there is a change in the Prime Rate.

3. FEES (Section 1.4):

    

Loan Fee (Domestic):

   $188,500, payable on the Original Closing Date.      $20,000, payable on the
Effective Date if the Effective Date is not on or prior to June 15, 2004.     
First Reset Conditions – An additional $40,000, (a) $20,000 payable on the
Original Closing Date, and (b) $20,000 payable on the date the First Reset
Conditions become applicable.      Second Reset Conditions – An additional
$70,000, payable on the date that the Second Reset Conditions become applicable.

Loan Fee (Foreign):

   $115,000, payable on the Effective Date. (Bank acknowledges the receipt of
$75,000, previously paid by Borrower on or about the Original Closing Date, and
Bank shall credit such amount to the payment of the Loan Fee (Foreign) payable
hereunder.)

Letter of Credit

Issuance Fee:

  

 

.50% of the face amount of each Letter of Credit, payable annually.

(Bank acknowledges receipt of payment of the Letter of Credit Issuance Fee for
2004.)

Overadvance Fee:

   Permitted Overadvances - $1,500, payable at the time each overadvance occurs,
and monthly thereafter so long as an Overadvance is outstanding.      Increased
Permitted Overadvances - $2,500, payable at the time each overadvance occurs,
and monthly thereafter so long as an Overadvance is outstanding.

 

-4-



--------------------------------------------------------------------------------

Collateral Monitoring Fee:

   $3,000 per month, payable in arrears (prorated for any partial month at the
beginning and at termination of this Agreement).      First Reset Conditions -
$4,000 per month, payable in arrears (prorated for any partial month at the
beginning and at termination of this Agreement).      Second Reset Conditions -
$5,000 per month, payable in arrears (prorated for any partial month at the
beginning and at termination of this Agreement).

4. MATURITY DATE

    (Section 6.1):

   June 30, 2005 5. FINANCIAL COVENANT          (Section 5.1):    Borrower shall
comply with the following covenant.

Minimum Tangible

    

Net Worth (Monthly):

   For each time period listed below, Borrower shall maintain a Tangible Net
Worth equal to or greater than the amounts set forth opposite such time period,
plus 50% of any increase in shareholders’ equity resulting from the issuance of
equity securities of Borrower pursuant to any public or private offering after
the Original Closing Date and the principal amount of Subordinated Debt:

 

Period

--------------------------------------------------------------------------------

   Minimum Tangible Net Worth


--------------------------------------------------------------------------------

February 2004

   $ 28,400,000

March 2004

   $ 32,400,000

April 2004

   $ 26,900,000

May 2004

   $ 22,300,000

June 2004

   $ 27,800,000

July 2004

   $ 22,100,000

August 2004

   $ 18,200,000

September 2004

   $ 25,700,000

October 2004

   $ 21,000,000

November 2004

   $ 17,400,000

December 2004

   $ 26,500,000

January/February 2005

   $ 21,000,000

March 2005

   $ 29,000,000

April/May 2005

   $ 21,000,000

June 2005

   $ 29,000,000

 

   

                                                 Increases in the Minimum
Tangible Net Worth covenant based on

 

-5-



--------------------------------------------------------------------------------

     consideration received for equity securities of Borrower and Subordinated
Debt shall be effective as of the end of the month in which such consideration
is received, and shall continue effective thereafter.      Failure to achieve
the minimum Tangible Net Worth covenant shall not be an Event of Default
hereunder, but shall result in the application of the First Reset Conditions or
Second Reset Conditions, as applicable. First Reset Conditions:      Minimum
Tangible      Net Worth (Monthly):    On each date that is the last day of each
month, Borrower shall maintain a Tangible Net Worth of not less than $15,000,000
plus 50% of any increase in shareholders’ equity resulting from the issuance of
equity securities of Borrower pursuant to any public or private offering after
the First Reset Conditions become applicable and the principal amount of
Subordinated Debt. Second Reset Conditions:      Minimum Tangible      Net Worth
(Monthly):    This covenant is deleted in its entirety. Definitions.   

For purposes of the foregoing financial covenant, the following term shall have
the following meaning:

 

    

“Tangible Net Worth” shall mean the excess of total assets minus total
liabilities, determined in accordance with GAAP, with the following adjustments:

 

    

(A) there shall be excluded from assets: (i) notes, accounts receivable and
other obligations owing to Borrower from its officers or other Affiliates, and
(ii) all assets which would be classified as intangible assets under GAAP,
including without limitation goodwill, licenses, patents, trademarks, trade
names, copyrights, capitalized software and organizational costs, licenses and
franchises

    

(B) there shall be excluded from liabilities: all indebtedness which is
subordinated to the Obligations under a subordination agreement in form
specified by Bank or by language in the instrument evidencing the indebtedness
which Bank agrees in writing is acceptable to Bank in its good faith business
judgment.

 

-6-



--------------------------------------------------------------------------------

Reset Conditions.      First Reset Conditions:    Immediately upon Borrower’s
failure to comply with the financial covenant set forth above for any month, the
provisions labeled as “First Reset Conditions” throughout this Schedule shall
apply and shall supersede any existing provisions to the extent such provisions
labeled as First Reset Conditions contradict any existing provisions.
Second Reset Conditions:    If Borrower fails to comply with the financial
covenant set forth under the First Reset Conditions for any month, the
provisions labeled as “Second Reset Conditions” throughout this Schedule shall
immediately apply and shall supersede any then-existing provisions to the extent
such provisions labeled as Second Reset Conditions contradict any then-existing
provisions. 6. REPORTING.          (Section 5.3):    Borrower shall provide Bank
with the following:     

1. Weekly transaction reports and schedules of collections, on Bank’s standard
form.

    

2. Monthly accounts receivable agings, aged by invoice date, within fifteen days
after the end of each month.

    

3. Monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any, within fifteen days after the end of each month.

    

4. Monthly reconciliations of accounts receivable agings (aged by invoice date),
transaction reports, general ledger, and deferred revenue schedules, within
fifteen days after the end of each month.

    

5. Monthly perpetual inventory reports for the Inventory valued on a first-in,
first-out basis at the lower of cost or market (in accordance with GAAP) or such
other inventory reports as are requested by Bank in its good faith business
judgment, all within fifteen days after the end of each month (when Eligible
Domestic Inventory is included in the Domestic Borrowing Base).

    

6. Monthly unaudited financial statements, as soon as available, and in any
event within thirty days after the end of each month.

    

7. A monthly Compliance Certificate substantially in the form of Exhibit A
attached hereto, within thirty days after the end of each month, in such form as
Bank shall reasonably specify, signed

 

-7-



--------------------------------------------------------------------------------

     by the Chief Financial Officer of Borrower, certifying that, as of the end
of such month, Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as Bank shall reasonably request, including, without limitation, a
statement that at the end of such month there were no held checks.     

8. Quarterly unaudited financial statements, as soon as available, and in any
event within forty-five days after the end of each fiscal quarter of Borrower.

    

9. Annual operating budgets (including income statements, balance sheets and
cash flow statements, by month) for the upcoming fiscal year of Borrower within
thirty days prior to the end of each fiscal year of Borrower.

    

10. Annual financial statements, as soon as available, and in any event within
120 days following the end of Borrower’s fiscal year, certified by, and with an
unqualified opinion of, independent certified public accountants acceptable to
Bank.

Second Reset Conditions:   

In addition to the above, Bank may, in its sole discretion, prior to making any
Advance, verify any invoice giving rise to any Eligible Domestic Account or
Eligible Foreign Account, notify any and all Account Debtors, and establish
procedures to demand payment of and collect any amounts owing to Borrower by any
U.S. Account Debtor or Non-U.S. Account Debtor.

7. BORROWER INFORMATION:           Borrower represents and warrants that the
information set forth in the Representations and Warranties of the Borrower
dated the Original Closing Date, previously submitted to Bank (the
“Representations”) is true and correct as of the date hereof.
8. ADDITIONAL PROVISIONS:          

(1)    Banking Relationship. Borrower shall, not later than July 31, 2004, and
at all times thereafter, maintain all of its depositary, operating, and
investment accounts with Bank (exclusive of the account with Solomon Smith
Barney for exercise of employee options). Borrower shall transfer to Bank all of
its letter of credit obligations, together with any cash or other collateral as
security therefor, and any foreign exchange contracts or other cash management
products or services maintained with financial institutions other than Bank.

 

-8-



--------------------------------------------------------------------------------

   

(2)    Subordination of Inside Debt. All present and future indebtedness of
Borrower to its officers, directors and shareholders (“Inside Debt”) shall, at
all times, be subordinated to the Obligations pursuant to a subordination
agreement on Bank’s standard form. Borrower represents and warrants that there
is no Inside Debt presently outstanding, except as provided in the
Representations. Prior to incurring any Inside Debt in the future, Borrower
shall cause the person to whom such Inside Debt will be owed to execute and
deliver to Bank a subordination agreement on Bank’s standard form.

   

(3)    Reduction of Jabil LC. Prior to the Bank making any Advances, Borrower
shall have reduced the face amount of the Jabil LC to not more than $10,000,000.

[Signature page follows.]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly authorized and caused this Schedule to
be executed as of the date first written above.

 

Borrower:   Bank:

REDBACK NETWORKS INC.

 

SILICON VALLEY BANK

By

 

 

--------------------------------------------------------------------------------

 

By

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

Title

 

 

--------------------------------------------------------------------------------

 

- 1 -



--------------------------------------------------------------------------------

Annex A

 

AUTHORIZATION TO PAY LETTER OF CREDIT PROCEEDS

 

TO:

 

SILICON VALLEY BANK, N.A.

 

DATE:                                     

   

International Trade Services Division

       

3003 Tasman Drive (Mail Sort NC411)

       

Santa Clara, CA 95054

   

 

 

LETTER OF

  

Letter of Credit No.:                                    Silicon Valley Advice
No.:                    

CREDIT

  

Issuing Bank:                                       
                                                                           

INFORMATION

  

Beneficiary:                                    
                                                                                
 

 

 

DESIGNATED

  

Name:

 

Silicon Valley Bank                                        
                                    

PAYEE

  

Address:

 

_______________________________________________

INFORMATION

      

______________________________________________

 

PERCENTAGE

  

        % of the proceeds of each draft or demand, but not exceeding, in
aggregate amount, for all

TO BE PAID OF

    

EACH DRAWING

  

                                    drafts or demand, U.S. $
                        

 

DOLLAR AMOUNT

  

U.S. $                          for each
                                                                             

TO BE PAID

       (calculated using the quantity specified in the invoices accompanying
each draft or demand),

FOR EACH UNIT

                   but not exceeding, in aggregate amount, for all drafts or
demands,

OF MERCHANDISE

                                                    U.S. $
                                             

 

We/I, the undersigned beneficiary of the Letter of Credit described above,
hereby authorize and direct you, Silicon Valley Bank, to pay to the Designated
Payee specified above from the proceeds of each draft drawn or demand made under
and in compliance with the terms of such Letter of Credit the percentage or the
amount per unit of merchandise indicated above. This payment is to be made if
and when the proceeds of each such draft or demand is paid by you. We/I also
authorize and direct you to pay us/me any and all of the proceeds of such drafts
or demands not paid to the Designated Payee or any other payee designated by
us/me.

 

The original of the Letter of Credit and all its amendments accompany this
Authorization. We/I agree to pay your charges and expenses for acting on this
Authorization and for acknowledging receipt of this Authorization as provided
below.

 

We/I request that you acknowledge receipt of this Authorization by sending a
copy of it signed by you in the space provided below to the Designated Payee,
with a copy to us/me. In consideration for your acknowledging receipt of this
Authorization, we/I agree as follows:

 

  1. The Authorization is irrevocable by beneficiary and is not a transfer of
the right to draw under the Letter of Credit nor does it affect your right or
our/my right to agree to any amendment or cancellation of, or substitution for,
the Letter of Credit.

 

  2. The Letter of Credit and its amendments, which accompany this
Authorization, may be held by you until all payments authorized hereunder have
been made.

 

  3. We/I will not, by negotiation of any draft or demand or otherwise, assign
or transfer, in whole or in part, the right to draw under the Letter of Credit
or the right to receive the proceeds of any drawing under the Letter of Credit,
or give any other authorization of direction to make payment of the proceeds of
any drawing under the Letter of Credit which is inconsistent with this
Authorization.

 

  4. We/I will indemnify you against, and hold you harmless from, all losses,
damages, liabilities, claims, demands, obligations, penalties, actions, suits,
judgments, costs and expenses, of any kind whatsoever and howsoever caused,
including but not limited to attorneys fees and other legal costs and expenses,
paid, suffered or incurred by you, or imposed on you, directly or indirectly, as
a result of, or in any way connected with, this Authorization or your compliance
with this Authorization.

 

-1-



--------------------------------------------------------------------------------

BENEFICIARY’S SIGNATURE GUARANTEED BY:

   

--------------------------------------------------------------------------------

                                                     (BANK’S NAME)

 

--------------------------------------------------------------------------------

                                                         (BENEFICIARY’S NAME)

By:                                      
                                           

--------------------------------------------------------------------------------

 

By:                                      
                                           

--------------------------------------------------------------------------------

Printed Name:                                                               

--------------------------------------------------------------------------------

 

Printed Name:                                                             

--------------------------------------------------------------------------------

Title:                                      
                                       

--------------------------------------------------------------------------------

 

Title:                                      
                                      

--------------------------------------------------------------------------------

 

RECEIPT OF THE ABOVE AUTHORIZATION IS ACKNOWLEDGED BY:

SILICON VALLEY BANK

 

By:                                                                         

--------------------------------------------------------------------------------

   

Printed Name:                                                       

--------------------------------------------------------------------------------

Date:                                 

 

Title:                                                                       

--------------------------------------------------------------------------------

 

TO THE DESIGNATED PAYEE

 

If the Designated Payee instructs Silicon Valley Bank to make payments
authorized by the above Authorization by transfer to an account at Silicon
Valley Bank or at another bank, Silicon Valley Bank and/or such other bank may
rely on an account number specified in such instructions even if the number
identifies a person or entity different from the intended payee.



--------------------------------------------------------------------------------

Exhibit A

 

FORM OF COMPLIANCE CERTIFICATE

 

TO:

 

SILICON VALLEY BANK

  Date:         

3003 Tasman Drive

            

Santa Clara, CA 95054

        

FROM:

 

REDBACK NETWORKS INC.

        

 

The undersigned Chief Financial Officer of Redback Networks Inc. (“Borrower”)
certifies that under the terms and conditions of the Amended and Restated Loan
and Security Agreement dated June 15, 2004, between Borrower and Bank (the
“Agreement”), (i) Borrower is in complete compliance for the period ending
                 with all required covenants except as noted below and (ii) all
representations and warranties in the Agreement are true and correct in all
material respects on this date. In addition, the undersigned certifies that,
except as set forth in the Representations, (x) Borrower and each of its
Subsidiaries has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP, (y) there are no legal actions
pending or threatened against Borrower or any of its Subsidiaries which Borrower
has not previously notified in writing to Bank, and (z) as of the end of this
compliance period, there were no held checks. Attached are the required
financial reports and calculation of financial covenants supporting the
certification. The undersigned acknowledges that no borrowings may be requested
at any time or date of determination that Borrower is not in compliance with any
of the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered.

 

Please indicate compliance status by circling Yes, No, or N/A under “Complies”
column.

 

Reporting Covenant

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

   Complies


--------------------------------------------------------------------------------

Transaction reports and schedules of collections

  

Weekly

   Yes    No    N/A Accounts receivable agings, aged by invoice date    Monthly
within 15 days of month end    Yes    No    N/A Accounts payable agings, aged by
invoice date, and outstanding or held check registers, if any    Monthly within
15 days of month end    Yes    No    N/A Reconciliations of accounts receivable
agings, aged by invoice date, transaction reports, general ledger, and deferred
revenue schedules    Monthly within 15 days of month end    Yes    No    N/A
Perpetual inventory reports for Inventory valued on a first-in, first-out basis
at the lower of cost or market (in accordance with GAAP)    Monthly within 15
days of month end (N/A when Eligible Domestic Inventory is excluded in the
Domestic Borrowing Base)    Yes    No    N/A Monthly unaudited financial
statements + CC    Monthly within 30 days of month end    Yes    No    N/A
Quarterly unaudited financial statements    Quarterly within 45 days of quarter
end    Yes    No    N/A

 

-1-



--------------------------------------------------------------------------------

Reporting Covenant

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

   Complies


--------------------------------------------------------------------------------

Annual operating budgets (including income statements, balance sheets, and cash
flow statements, each of the foregoing, by month) for the upcoming fiscal year
   30 days prior to FYE    Yes    No    N/A Annual financial statements
certified by, and with an unqualified opinion of, independent CPA    Annually,
within 120 days after FYE    Yes    No    N/A

 

Financial Covenant

--------------------------------------------------------------------------------

  Actual


--------------------------------------------------------------------------------

  Complies


--------------------------------------------------------------------------------

Tangible Net Worth is Minimum Tangible Net Worth from table plus 50% of any
increase in shareholders’ equity resulting from the issuance of equity
securities of Borrower pursuant to any public or private offering after the
Original Closing Date and the principal amount of Subordinated Debt            
             

Period

--------------------------------------------------------------------------------

  

Minimum Tangible Net Worth

--------------------------------------------------------------------------------

         

February 2004

   $28,400,000    $                 Yes    No

March 2004

   $32,400,000                 

April 2004

   $26,900,000                 

May 2004

   $22,300,000                 

June 2004

   $27,800,000                 

July 2004

   $22,100,000                 

August 2004

   $18,200,000                 

September 2004

   $25,700,000                 

October 2004

   $21,000,000                 

November 2004

   $17,400,000                 

December 2004

   $26,500,000                 

January/February 2005

   $21,000,000                 

March 200

   5 $29,000,000                 

April/May 2005

   $21,000,000                 

June 2005

   $29,000,000                 

Increases in the Minimum Tangible Net Worth covenant based on consideration
received for equity securities of Borrower and Subordinated Debt shall be
effective as of the end of the month in which such consideration is received,
and shall continue effective thereafter.                   First Reset
Conditions                   On each date that is the last day of each month,
Borrower shall maintain a Tangible Net Worth of not less than $15,000,000 plus
50% of any increase in shareholders’ equity resulting from the issuance of
equity securities of Borrower pursuant to any public or private offering after
the Original Closing Date and the principal amount of Subordinated Debt.       $
               Yes   No



--------------------------------------------------------------------------------

Second Reset Conditions

 

None

 

Comments Regarding Exceptions: See Attached.

 

Sincerely,

 

                          BANK USE ONLY Redback Networks Inc.  

Received by:_____________________________

 

By:

 

 

 

--------------------------------------------------------------------------------

 

                                AUTHORIZED SIGNER

Name:

 

 

--------------------------------------------------------------------------------

 

Date:___________________________________

Title:

 

Chief Financial Officer

 

Verified:_________________________________

       

                                AUTHORIZED SIGNER

       

Date:___________________________________

       

Compliance Status:                                 Yes    No

 



--------------------------------------------------------------------------------

Exhibit B

 

[SVB letterhead]

 

To:

 

Re: Redback Networks, Inc. (the “Borrower”)

 

Ladies and Gentlemen:

 

Pursuant to the terms of a Loan and Security Agreement between us and the
Borrower dated March 10, 2004 (the “Loan Agreement”), we act as the lender for
the Borrower and have been granted a security interest in all of its inventory
and other personal property assets (collectively, the “Collateral”). We
understand that from time to time Collateral is delivered to you for storage,
processing and/or other purposes.

 

This letter constitutes notice to you of our security interest in the
Collateral. Until you are notified to the contrary, however, you may continue to
accept instructions from the Borrower regarding the Collateral.

 

This will confirm your agreement that until such time as the obligations of the
Borrower to us have been paid in full, you disclaim any liens on, claims to, or
interest in the Collateral and the proceeds thereof and agree not to assert any
claim against the Collateral or proceeds thereof. You warrant to us that no
negotiable warehouse receipts have been issued by you with respect to the
Collateral, that you have not received notice from any other person claiming a
security interest in the Collateral, and that you will not, in the future issue
any negotiable warehouse receipts with respect to the Collateral.

 

This will also confirm your agreement to (a) permit us, or our agent or
representative, to enter upon the premises where the Collateral is located for
the purpose of exercising any right we may have under the terms of the Loan
Agreement or otherwise, including, without limitation, the right to remove the
Collateral; provided, however, that if we, or our agent or representative, in
removing the Collateral, damages any of your improvements on the premises, we
will, at our expense, cause the same to be repaired, and (b) deliver the
Collateral to us or as we direct (without cost to you), upon our written
request.

 

To complete our records, kindly have a duplicate of this letter signed by an
officer of your company and return the same to us at your earliest convenience.
You will note that this notification has been consented to by the Borrower.
Please contact us at                      with any questions. Thank you for your
cooperation.

 

 

   

Very truly yours,

   

SILICON VALLEY BANK

   

By:

 

 

--------------------------------------------------------------------------------

   

Title

 

 

--------------------------------------------------------------------------------

Confirmed and Approved:

 

Confirmed and Approved:

[Company]

 

Redback Networks, Inc.

By

 

 

--------------------------------------------------------------------------------

 

By

 

 

--------------------------------------------------------------------------------

Title

 

 

 

--------------------------------------------------------------------------------

 

Title

 

 

 

--------------------------------------------------------------------------------

 

- 1 -